FILED
                            NOT FOR PUBLICATION                                JUL 21 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-30112

               Plaintiff - Appellee,               D.C. No. 4:08-cr-00106-SEH

  v.
                                                   MEMORANDUM *
GREGORY JAY RUNNINGWOLF,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gregory Jay Runningwolf appeals from the 57-month sentence imposed

following his jury-trial conviction for assault resulting in serious bodily injury, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 1153(a) and 113(a)(6). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Runningwolf contends that the district court procedurally erred by failing to

provide an adequate explanation for the sentence and also contends that the

sentence is substantively unreasonable. The record reflects that the district court

did not procedurally err, and the sentence is not substantively unreasonable in light

of the totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a).

See Gall v. United States, 552 U.S. 38, 49-51 (2007); United States v. Carty, 520

F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    09-30112